NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                 SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NO. A-4556-17T2

BOROUGH OF GLASSBORO,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                               January 7, 2019

v.                                         APPELLATE DIVISION


JACK GROSSMAN, MATTHEW
ROCHE, and DAN DESILVIO,

     Defendants-Appellants.
_________________________________

          Argued December 10, 2018 – Decided January 7, 2019

          Before Judges Sabatino, Haas and Sumners.

          On appeal from Superior Court of New Jersey, Law
          Division, Gloucester County, Docket No. L-0075-18.

          R. William Potter argued the cause for appellants
          (Potter and Dickson, attorneys; R. William Potter and
          Peter Dickson, on the briefs).

          M. James Maley, Jr., argued the cause for respondent
          (Maley Givens, PC, attorneys; M. James Maley, Jr.,
          Erin E. Simone, and Kevin Diduch, on the brief).

          Robert J. McNamara (Institute for Justice) of the
          Virginia bar, admitted pro hac vice, argued the cause
          for amicus curiae Institute for Justice (McKirdy,
          Riskin, Olson & DellaPelle, PC and Robert J.
          McNamara, attorneys; Anthony F. DellaPelle and
          Robert J. McNamara, on the brief).
      The opinion of the court was delivered by

SABATINO, P.J.A.D.

      In this accelerated appeal, we must consider the evidentiary implications

of a key provision within the Local Redevelopment and Housing Law

("LRHL"), N.J.S.A. 40A:12A-1 to -49. The provision in question, N.J.S.A.

40A:12A-8(c), authorizes a municipality or redevelopment agency to acquire

by condemnation lands or buildings which are "necessary for the

redevelopment project."

      Specifically, we must address what showing, if any, of necessity the

municipality or agency must make in order to condemn a parcel located within

the redevelopment zone and take it from its owners.         Existing case law

instructs such a taking must at least have a reasonable basis. The case law

does not make clear, however, whether the condemning authority can simply

proclaim that it needs the parcel for redevelopment, or whether the condemnor

must do more if the taking is challenged and present proof of necessity tied to

a specific project.

      For the reasons that follow, we hold that if a landowner within the

redevelopment area contests the necessity of a condemnation pursuant to

N.J.S.A. 40A:12A-8(c), the statute logically requires the condemning authority

to articulate a definitive need to acquire the parcel for an identified

                                                                       A-4556-17T2
                                      2
redevelopment project. That articulated need must be more specific than the

mere "stockpiling" of real estate that might, hypothetically, be useful for a

redevelopment project in the future. In addition, the condemning authority in

such a contested case must present to the court at least some evidence –

consisting of facts, expert opinion, or both – that provides reasonable

substantiation of the need.    To hold otherwise and allow the condemning

authority merely to proclaim a need, without having any obligation to

substantiate its existence, would improperly read the term "necessary" out of

the Legislature's enactment.

      In light of our legal conclusion, we reverse the trial court's decision

allowing the Borough of Glassboro to acquire defendants' property because the

Borough presented no evidence substantiating that the property is necessary

for the purpose of future public parking, a need that was asserted in conclusory

fashion in the Borough's verified complaint. Consequently, we revoke the

Borough's declaration of taking and vacate the trial court's appointment of

condemnation commissioners to value the property.        Our ruling is without

prejudice to the Borough pursuing a new complaint with appropriate evidential

support.

      We reject defendants' other arguments for reversal, including their

claims that the Borough has acted in bad faith and thereby forfeited its power



                                                                       A-4556-17T2
                                       3
to condemn, and that the Borough is estopped from arguing that it needs or

will need the subject property for public parking due to an unpublished opinion

in an unrelated zoning case.

                                       I.

      The subject property is a mostly vacant lot consisting of .91 acres,

designated on the municipal tax map as Block 29, Lot 17, and also known as

24-26 North Academy Street in the Borough of Glassboro. A small "derelict

structure" is on the property. According to the Borough's brief, the property is

about a block away from an ongoing redevelopment activity in Glassboro that

contemplates 190,600 square feet of retail space, 81,000 square feet of

classroom space, 1,870 student-housing beds, 109 apartments, and a 1.75-acre

park. The overall cost of the redevelopment is estimated at $450 million.

      The title documents in the appendix reflect the property is currently

owned by defendants Jack Grossman and Matthew Roche.             Grossman and

Roche acquired the property in October 2002.        A sale contract, recorded

September 27, 2016, reflects that codefendant Dan DeSilvio has entered into

an agreement with Roche and Grossman to purchase the property from them




                                                                       A-4556-17T2
                                       4
for $125,000.     The purchase price is payable with $25,000 down and a

$100,000 balance to be paid in installments through August 2020. 1

      According to DeSilvio's certifications, he and his wife, both of whom are

graduates of Rowan University in Glassboro, hope to develop the lot and other

nearby parcels they have acquired. In particular, the DeSilvios plan to "erect

mixed residential, commercial, [and] retail [buildings] to service the growing

needs of nearby Rowan University for student housing and to provide

economic stimulus to the downtown . . . [through] . . . an infusion of 'walkable'

urban housing."

      As defendants acknowledge, their property is located within a

redevelopment area, pursuant to a redevelopment designation adopted by the

Borough in a May 2000 ordinance.           Under the LRHL, a municipality is

authorized to designate a "redevelopment area," also referred to as an "area in

need of redevelopment," if the area meets certain conditions and certain

procedures are followed. N.J.S.A. 40A:12A-5 and -6.

      Once an area is designated a "redevelopment area," a municipality must

adopt a "redevelopment plan" before going forward. N.J.S.A. 40A:12A-7. A

"redevelopment plan" is defined in the LRHL as:

1
  At oral argument on appeal, defense counsel confirmed that DeSilvio has not
yet completed making the installments. Hence, DeSilvio is a contract
purchaser while Grossman and Roche remain the property's record owners.


                                                                        A-4556-17T2
                                       5
           [A] plan adopted by the governing body of a
           municipality for the redevelopment or rehabilitation of
           all or any part of a redevelopment area, or an area in
           need of redevelopment, which plan shall be
           sufficiently complete to indicate its relationship to
           definite municipal objectives as to appropriate land
           uses, public transportation and utilities, recreational
           and municipal facilities, and other public
           improvements; and to indicate proposed land uses and
           building requirements in the redevelopment area or
           area in need of rehabilitation, or both.

           [N.J.S.A. 40A:12A-3 (emphasis added).]

     As noted at the outset of this opinion, once a redevelopment plan is

adopted, the municipality is empowered, among other things, to:

                  Acquire, by condemnation, any land or building
           which is necessary for the redevelopment project,
           pursuant to . . . the "Eminent Domain Act of 1971,"
           [N.J.S.A. 20:3-1 to -50], provided that the land or
           building is located within (1) an area that was
           determined to be in need of redevelopment prior to the
           effective date of P.L. 2013, c. 159, or (2) a
           Condemnation Redevelopment Area. [2]

           [N.J.S.A. 40A:12A-8(c) (emphasis added).]

     A "redevelopment project" is broadly defined under the LRHL as:

           [A]ny work or undertaking pursuant to a
           redevelopment plan; such undertaking may include
           any buildings, land, including demolition, clearance or

2
   The LRHL was amended in 2013 to increase notice requirements and in
other respects. Those amendments are not pertinent to this appeal, which
involves a redevelopment area designated in 2000 long before the
amendments.


                                                                     A-4556-17T2
                                      6
             removal of buildings from land, equipment, facilities,
             or other real or personal properties which are
             necessary, convenient, or desirable appurtenances,
             such as but not limited to streets, sewers, utilities,
             parks,    site    preparation,       landscaping, and
             administrative, community, health, recreational,
             educational, and welfare facilities.

             [N.J.S.A. 40A:12A-3 (emphasis added).]

      Here, the Borough established a redevelopment area by ordinance over

eighteen years ago. The redevelopment ordinance has been amended in major

respects three times.   In each instance, Block 29, where defendants' lot is

located, has been included within the redevelopment area.             The first

amendment to the plan was adopted by ordinance on December 9, 2003. The

second amendment was adopted by ordinance on February 22, 2005. The third

amendment was adopted by ordinance on December 27, 2007.

      A significant aspect of the third amendment is that it creates two

separate zoning districts: the Arts District and a separate Entertainment

District.   Residential uses are allowed in the Arts District.   However, the

Entertainment District, which includes the subject property, does not allow

residential uses.   If the subject property is not taken from them by the

Borough, the DeSilvios apparently expect to apply for use variances that

would enable them to include residential units within their anticipated mixed-

use development.



                                                                       A-4556-17T2
                                       7
      Eventually, the Borough decided to acquire defendants' property.

Toward that end, the Borough hired an appraiser who performed an inspection

of the property on May 23, 2017. The appraiser was there a week early, as the

notice provided to defendants had stated that the inspection would take place

on May 30. After this scheduling glitch was discovered, the appraiser met

with defendant DeSilvio and his wife at the property on May 30 and had

further discussions.

      The Borough's appraiser issued a report, which he completed on August

8, 2017. Using a "Sales Comparison Approach" method, the appraiser valued

the property at $125,000, which is the same price that DeSilvio is paying

Grossman and Roche pursuant to the September 2016 installment contract.

However, DeSilvio contends that the $125,000 price he is paying is a

distressed-sale figure. He maintains the parcel is worth far more, apparently

because of the property's development potential.

      Following the appraisal, the Borough offered defendants $125,000 for

the property. Defendants did not make any counteroffer before the present

litigation. They did not present a competing appraisal.

      When pre-suit negotiations failed, the Borough adopted an ordinance on

December 28, 2017, authorizing the acquisition of the property. The ordinance

does not specify with any particularity why the property needs to be acquired.



                                                                       A-4556-17T2
                                       8
      Thereafter, in January 2017, the Borough filed a condemnation

complaint against defendants in the Law Division. In paragraph two of the

verified complaint, the Borough asserts that the acquisition of the subject

property is "for the public purpose of [r]edevelopment pursuant to the Eminent

Domain Act, N.J.S.A. 20:3-1 [to -50] and for the specific purpose of

increasing the availability of public parking in the Borough of Glassboro."

(Emphasis added).

      In objecting to the taking, defendants argue that the Borough has not

demonstrated a valid public purpose that makes it "necessary" to acquire their

property. In addition, they accuse the Borough of acting in bad faith during

the appraisal and negotiations processes.

      The dispute was presented at an order to show cause hearing before the

trial court on May 23, 2018. During oral argument, the Borough's attorney

acknowledged that the complaint's asserted specific purpose of using the

property for public parking is only a possible use, and that the property might

be used for some other purpose related to redevelopment.       The Borough's

attorney stated that it is often necessary during redevelopment activities to

"assemble" parcels in order to complete the overall plan.

      Based on the oral argument and the documents provided, but without

taking testimony, the trial court concluded in an oral opinion that the Borough



                                                                       A-4556-17T2
                                       9
had shown an adequate public purpose to establish the necessity of the taking.

The court rejected the Borough's argument that it could simply take any

property within the redevelopment area at any time without having to provide

a reason for it. Even so, the court found that the record was adequate to show,

at this "early stage" of the process, the asserted need of public parking. The

court further concluded the Borough had met its burden of showing the taking

is "reasonable and necessary to effectuate the redevelopment plan." Moreover,

the court rejected defendants' allegations of bad faith. The court accordingly

appointed commissioners to value the property.

      Defendants thereafter filed an emergent application with this court to

stay the condemnation pending appeal. We granted that emergent application.

Thereafter, we clarified that defendants, as they acknowledge, remain

responsible for real estate taxes, insurance, and other carrying costs for the

property in the meantime.

      During the briefing phase on appeal, defendants moved to supplement

the appellate record with various items, mostly relating to the appraisal process

and post-complaint activities.   After the Borough opposed the motion, we

remanded the supplementation issue to the trial court. The trial court heard

further argument and then issued a written decision denying supplementation.




                                                                        A-4556-17T2
                                       10
      Additionally, we granted the Institute for Justice ("Institute"), a public

interest law firm which litigates property rights cases, leave to appear as

amicus curiae in the appeal. The Institute joins with defendants in arguing that

our courts should strictly construe the LRHL, and we should not approve a

redevelopment taking, such as the one in this case, that is not supported by

actual evidence of necessity.

                                      II.

                                      A.

      As our Supreme Court has noted, three constitutional limitations

circumscribe the State's eminent domain powers under the New Jersey

Constitution:3

            First, the State must pay "just compensation" for
            property taken by eminent domain. N.J. Const. art. I, ¶
            20. Second, no person may be deprived of property
            without due process of the law. Twp. of W. Orange v.
            769 Assocs., 172 N.J. 564, 572 (2002). Third, . . . the
            State may take private property only for a "public
            use." N.J. Const. art. I, ¶ 20; see Twp. of W. Orange,
            172 N.J. at 572.

            [Gallenthin Realty Dev., Inc. v. Borough of Paulsboro,
            191 N.J. 344, 356 (2007).]




3
  The parties do not invoke the federal or state constitutions' Takings Clauses
and, instead, focus their arguments on statutory issues.


                                                                        A-4556-17T2
                                      11
The LRHL delegates those State powers to municipalities and local

redevelopment agencies. In exercising that delegated authority, the local

entities must adhere to the conditions placed on their eminent domain powers.

      A municipality's designation of property within its borders as a

redevelopment area satisfies the constitutional "public purpose" requirement

for eminent domain under the Blighted Areas Clause, N.J. Const. art. VIII, § 3,

¶ 1. See Vineland Constr. Co., Inc. v. Twp. of Pennsauken, 395 N.J. Super.

230, 250 (App. Div. 2007); see also Gallenthin Realty, 191 N.J. at 356-57.

That constitutional requirement is not at issue in this case, as defendants

concede the validity of the Borough’s 2000 designation of the redevelopment

area, which encompasses their parcel.       The dispute in this case instead

concerns the Borough's compliance with the statutes that must guide its

intended acquisition, i.e., the LRHL and the Eminent Domain Act.

      The LRHL distinguishes a municipality's redevelopment designation

functions from its acquisition functions.   The fact that a parcel is located

within a designated redevelopment area does not mean the municipality may

condemn and acquire that parcel at any time without restriction. Instead, the

LRHL prescribes that the local government can only acquire, through its

condemnation powers, a land or building "which is necessary for the

redevelopment project." N.J.S.A. 40A:12A-8(c) (emphasis added).



                                                                       A-4556-17T2
                                      12
      The LRHL does not define the term "necessary" as used in this setting.

The term necessity has a wide range of meanings in the law. For example,

Black's Law Dictionary 1193 (10th ed. 2014), defines the noun "necessity" in

its lead definition as "[s]omething that must be done or accomplished for any

one of various reasons, ranging from the continuation of life itself to a legal

requirement of some kind to an intense personal desire, a requirement." The

definition in Black's notably adds, "Context normally supplies a sense of the

degree of urgency."      Ibid.   Legislative intent concerning the term must

therefore guide our interpretation.

      "The first step in determining the Legislature's intent is to look at the

plain language of the statute." Hubbard v. Reed, 168 N.J. 387, 392 (2001); see

also State v. Harper, 229 N.J. 228, 237 (2017). As we have noted, the plain

language of N.J.S.A. 40A:12A-8(c) requires municipalities and redevelopment

agencies to take only land that is "necessary" for a specific redevelopment

project.

      We are mindful that another provision, N.J.S.A. 40:12A-8(n), gives

broad powers to the municipality to "[d]o all things necessary or convenient to

carry out its power." This generic provision should not be construed to make

the specific provision set forth in N.J.S.A. 40A:12A-8(c) – governing property

acquisition by condemnation – superfluous or meaningless. "In the absence of



                                                                       A-4556-17T2
                                       13
legislative intent to the contrary . . . a specific statutory provision dealing with

a particular subject prevails over a general provision." Carter v. Doe (In re

N.J. Firemen's Ass'n Obligation), 230 N.J. 258, 278 (2017).

      We have not found any discussion of N.J.S.A. 40A:12A-8(c) within the

legislative history that led to the enactment of the LRHL, and the parties have

cited no such history to us. However, a 1987 study recommending legislation

related to the redevelopment and housing powers of local governments, which

resulted in the adoption of the LRHL, emphasized the law should "[p]rovide

for local flexibility and control in the development, financing, and

implementation of local redevelopment programs," and "[p]rovide for the

broadest possible interpretation of the powers and responsibiliti es of local

governments." Cty. & Mun. Gov't Study Comm'n, Local Redevelopment in

New Jersey: Structuring a New Partnership 53 (Jan. 1987) (emphasis added).

The study also recommended that the statutory scheme should:

            Maintain, and in some cases increase, the public
            accountability of local entities involved in the
            redevelopment process. At the local level, this means
            the continuation of appropriate public review and
            input with respect to designation of areas in need of
            redevelopment and rehabilitation, the formulation of
            local redevelopment plans, and the public acquisition
            of property in the redevelopment area.

            [Id. at 54 (emphasis added).]




                                                                           A-4556-17T2
                                        14
        Reported cases appropriately recognize that a designation of a

redevelopment area under the LRHL provides a governing body with the legal

authority to acquire land in the area by condemnation, but they do not provide

comprehensive guidance as to what is required to show necessity in such

matters. See Town of Kearny v. Discount City of Old Bridge, Inc., 205 N.J.

386, 402 (2011) ("If the redevelopment plan is adopted, the governing body

may use any of the powers listed in N.J.S.A. 40A:12A-8 to implement the

plan.    Among them is the power to condemn the property and take it by

eminent domain.") (citation omitted); see also Gallenthin Realty, 191 N.J. at

348; Iron Mountain Info. Mgmt., Inc. v. City of Newark, 405 N.J. Super. 599,

616 (App. Div. 2009); Harrison Redevelopment Agency v. DeRose, 398 N.J.

Super. 361, 397 (App. Div. 2008).

        That said, case law does elucidate two important facets of the term

"necessary" as it is expressed in N.J.S.A. 40A:12A-8(c). As Judge Lisa wrote

for the majority in Vineland Construction, 395 N.J. Super. at 252, "The

determination of necessity [in N.J.S.A. 40A:12A-8(c)] is a legislative, not

judicial, decision, and if reasonable, will not be judicially disturbed." This

passage conveys two very important concepts: (1) the inherent "legislative"

nature of a determination of necessity for acquiring a parcel under the LRHL;

and (2) the judicial deference that must be afforded to such determinations of



                                                                      A-4556-17T2
                                     15
necessity, so long as it appears that the government's determination is

"reasonable."

      To classify a governmental decision as "legislative" in nature signifies

the government may pursue its decision as a policy choice, without first

undertaking adjudicative processes. The government need not demonstrate in

advance that its decision will withstand a possible court challenge. However,

"legislative" decisions are still bound by any applicable constitutional and

statutory limits on the legislative power.     Here, the municipality has been

delegated under the LRHL the legislative power to condemn property in

redevelopment areas, but this power is limited by allowing the condemnation

of land only if it is "necessary" for a redevelopment project.

      For example, in the somewhat analogous context of challenges to the

constitutionality of statutes, case law does not generally require a legislative

body to document or substantiate, before voting on the statute, that the

measure will withstand judicial scrutiny if it is challenged later in the courts.

Instead, the case law generally allows the statute to be defended based on

reasons that may be presented, and a record that may be developed, after such

a challenge is raised.    See, e.g., Twp. of Mahwah v. Bergen Cty. Bd. of

Taxation, 98 N.J. 268, 285-86 (1985). The legislative body need not articulate




                                                                        A-4556-17T2
                                       16
all of its reasons, or prove them up front. FCC v. Beach Commc'ns, Inc., 508

U.S. 307, 315 (1993).

         The second important strand we derive from Vineland Construction, 395

N.J. Super. at 252, is that a condemning authority cannot acquire a property

unless the asserted necessity of taking it is "reasonable." This signifies that a

municipality or redevelopment agency cannot take a parcel arbitrarily or

capriciously, or based on fraudulent conduct or bad faith motives. See id. at

260; Twp. of W. Orange, 172 N.J. at 571.

         In his dissenting opinion in Vineland Construction, Judge Holston

differed with the majority about the necessity of utilizing eminent domain

powers under the LRHL to enable, in that case, a private master redeveloper to

acquire the appellant’s property. 395 N.J. Super. at 260 (Holston, J.A.D.,

dissenting). Even so, Judge Holston did agree with the majority that the legal

requirement of necessity under N.J.S.A. 40A:12A-8(c) entails the concept of

reasonableness. Id. at 261. As Judge Holston stated, citing several earlier

cases:

                    The word necessary when involving the right of
              eminent domain does not mean "'absolutely necessary'
              or 'indispensable' but [ ] it is sufficient if the right
              proposed to be acquired is reasonably necessary to
              secure the end in view." Lidgerwood Estates, Inc. v.
              Pub. Serv. Elec. and Gas Co., 113 N.J. Eq. 403, 407
              (Ch. 1933) (quoting Sayre v. City of Orange, 67 A.
              933 (Sup. Ct. 1907)). "The addition of the adverb

                                                                         A-4556-17T2
                                        17
            'reasonably' . . . does little but emphasize that
            absoluteness or indispensability is not to be required.
            It is reasonable necessity . . . in the light of all the
            facts and circumstances and balancing all interests."
             In re Application of Hackensack Water Co., 41 N.J.
            Super. 408, 426 (App. Div. 1956).

            [Ibid. (alterations in original).]

      We reaffirm these substantive propositions. "Necessary" under the

statute means "reasonably necessary." No more than that is required. The

related important issue in the present case is not substantive, but evidential.

We now address that evidential issue, infra.

                                         B.

      Bearing in mind these general principles, the precise issue before us

concerns what, if any, evidential showing a municipality or redevelopment

agency must present in order to establish reasonable necessity for an

acquisition of property under N.J.S.A. 40A:12A-8(c).

      Two competing values, both of which are noted in the 1987 report

underlying the LRHL, are in tension:          (1) flexibility in the redevelopment

process, and (2) public accountability.            Adopting too restrictive an

interpretation of "necessary" could detrimentally hinder the government's

flexibility in carrying out a redevelopment project. Conversely, adopting too

lenient an interpretation of "necessary" may undermine the accountability of

the governmental actors who make such acquisition decisions – both to the

                                                                          A-4556-17T2
                                        18
public at large and to landowners who may lose their property rights through

eminent domain.

      We reject, as did the trial court, the Borough's extreme position that

necessity may be established under N.J.S.A. 40A:12A-8(c) solely based on the

fact that the parcel sought to be taken is physically contained within a zone

designated as a redevelopment area. Such an approach, in effect, would read

the limiting term "necessary" out of the text of the LRHL.         Courts must

construe statutes in a manner that imbues meaning to all of their provisions.

See State v. Malik, 365 N.J. Super. 267, 278 (App. Div. 2003) ("[I]t is not

proper statutory construction to reach a result which would render a provision

completely meaningless."); see also State v. Hyland, 452 N.J. Super. 372, 388

(App. Div. 2017) (noting the court cannot read an amendment's grant of

authority to the State to be meaningless). By adopting N.J.S.A. 40A:12A-8(c)

and imposing within it a requirement of necessity, the Legislature signaled that

the mere inclusion of a parcel within a designated redevelopment area does not

authorize that parcel to be taken on a whim at any time.

      Nor do we adopt the Borough's argument that it can satisfy the necessity

requirement of N.J.S.A. 40A:12A-8(c) by simply declaring that it wishes to

stockpile a parcel for some possible future need in the redevelopment area.

That sort of inchoate or speculative justification – aptly described by



                                                                        A-4556-17T2
                                      19
defendants as "land banking" or "land assemblage" – does not suffice to

establish necessity under the statute.

      The LRHL does not authorize municipalities and redevelopment

agencies to take private property for no purpose beyond holding it until some

future specific need presents itself. Such a "take first, decide later" approach

is contrary to both the text of the statute and its public accountability

objectives. Cf. City of Stockton v. Marina Towers, LLC, 88 Cal. Rptr. 3d 909,

913 (Ct. App. 2009) (invalidating a taking that involved "a case of 'condemn

first, decide what to do with the property later'").

      We appreciate that redevelopment projects often take years to complete.

Financing opportunities and market conditions may vary over time. Physical

or legal obstacles may appear that were not anticipated initially when a

redevelopment plan was first adopted. As the 1997 legislative study noted,

redevelopment agencies accordingly must retain a degree of flexibility in

deciding which parcels they will need, and for what specific purpose they will

need them, as the project goes forward.

      This practical reality was recognized by the United States Supreme

Court in Kelo v. City of New London, 545 U.S. 469, 488-89 (2005), in which

the Court majority "decline[d] to second-guess the City's determinations as to

what lands it need[ed] to acquire in order to effectuate the [development]



                                                                        A-4556-17T2
                                         20
project." "It is not for the courts to oversee the choice of the boundary line nor

to sit in review on the size of a particular project area." Id. at 489 (quoting

Berman v. Parker, 348 U.S. 26, 35 (1954)). "Once the question of the public

purpose has been decided, the amount and character of land to be taken for the

project and the need for a particular tract to complete the integrated plan rests

in the discretion of the legislative branch." Ibid. (quoting Berman, 348 U.S. at

35-36).   "[C]ommunity redevelopment programs need not, by force of the

Constitution, be on a piecemeal basis – lot by lot, building by building." Id. at

481 (quoting Berman, 348 U.S. at 35). Hence, flexibility is important to the

redevelopment process as well as public accountability.

      We resolve this tension between the goals of public accountability and

flexibility by adopting an evidential approach that endeavors to imbue a

restrictive meaning into the term "necessary" within N.J.S.A. 40A:12A-8(c),

while avoiding unduly interfering with the government's prerogatives in

carrying out a redevelopment project. The approach we adopt focuses on two

components: (1) the condemnor's articulation of the "necessary" purpose tied

to a redevelopment project; and (2) the showing that a condemnor must present

to substantiate that purpose.

      With respect to the first step of the analysis, it is imperative that the

condemning authority identify the "redevelopment project" for which it wishes



                                                                         A-4556-17T2
                                       21
to acquire the subject property. The Legislature carefully distinguished in the

LRHL between the discrete terms "redevelopment area," "redevelopment

plan," and "redevelopment project." These terms, as we have listed them,

descend from the more general to the more specific. The Legislature chose to

use the narrowest of these three terms, i.e., "redevelopment project," within

N.J.S.A. 40A:12A-8(c). We presume that choice was not accidental.

      Accordingly, a condemning authority must do more than recite that a

parcel it seeks to condemn has some unexplained necessity to the overall

redevelopment area or the redevelopment plan.         Instead, there must be a

particular redevelopment project identified and tied to the proposed

acquisition. To be sure, that project can be massive in scope, such as the

building of retail stores and other commercial establishments within a whole

downtown district – or more modest, such as the demolition of a particular

street corner for a parking garage or new municipal building. Our point is that

there must be an explained linkage between the property to be acquired and the

identified project.

      Second, necessity under the statute cannot be satisfied by the

municipality or the redevelopment agency simply proclaiming in conclusory

fashion, without any supporting evidence, that such necessity exists.         The

claim of necessity, if challenged, must be justified by a reasonable presentation



                                                                         A-4556-17T2
                                       22
of supporting proof. It will not suffice for the condemning authority to just

"say so."

      Put another way, necessity under N.J.S.A. 40A:12A-8(c) cannot be

established by the mere "ipse dixit" of the condemning authority. See Black's

Law Dictionary 956 (10th ed. 2014) (defining the Latin phrase "ipse dixit" as

"[s]omething asserted but not proved"). The governmental authority cannot

avoid its statutory obligation to establish necessity by simply asserting it. If

the condemning authority fails to do more than that, the authority risks having

its declaration of taking judicially nullified. As the late Justice Scalia once

famously observed, one "who lives by the ipse dixit dies by the ipse dixit."

Morrison v. Olsen, 487 U.S. 654, 726 (1988) (Scalia, J., dissenting).          "A

determination predicated on unsupported findings is the essence of arbitrary

and capricious action." Bryant v. City of Atlantic City, 309 N.J. Super. 596,

610 (App. Div. 1998).

      Without cataloging here all the ways that a condemning authority could

make a showing of necessity, we illustratively suggest a variety of means. The

government might present discrete facts or data that reflect the need for the

acquisition. There might be a report from an expert, such as a professional

planner, engineer, or traffic consultant. There might be architectural plans or




                                                                        A-4556-17T2
                                      23
drawings. Or a market study or economic forecast. Or some combination of

such proofs. The evidential possibilities are open-ended.

      We do not wish to overstate the government's evidential obligations. For

one thing, no supporting evidence has to be presented unless and until the

necessity of the taking is challenged by an adversary. We suspect that, in

many instances, the owners of property the government is seeking to acquire

for redevelopment will not contest the bona fides of the taking, and instead

dispute only the valuation of the parcel.     We also anticipate that property

owners will not frequently wish to bear the expense of litigation to mount a

challenge to the purpose of a taking.

      In addition, we emphasize, as was made clear in Vineland Construction,

that the government only must show that its claim of necessity is "reasonable."

Courts should afford considerable deference to the government's prerogatives.

It is not the judiciary's role to impose a burden on the condemning authority

more stringent than the standard of reasonableness.               Moreover, the

government's showing does not have to be on a lot-specific basis but may

reasonably encompass a larger amount of property, such as, a showing that an

entire city block containing several parcels is needed for a particular structure,

parking lot, or use. The use can be changed after the acquisition occurs, so

long as the original taking was evidentially justified and pursued in good faith.



                                                                         A-4556-17T2
                                        24
      The burden of coming forward with evidence of reasonable necessity, in

cases where necessity is contested, rests upon the plaintiff municipality or

redevelopment agency. The condemning authority presumably would have a

superior ability to access and marshal such evidence. Once such evidence is

presented and the plaintiff's burden of production is satisfied, however, the

defendant landowner bears the ultimate burden of disproving that showing of

necessity. See, e.g., Essex County Improvement Auth. v. RAR Dev. Assocs.,

323 N.J. Super. 505, 516 (Law Div. 1999) (placing the ultimate burden on a

landowner to establish that a taking by eminent domain is arbitrary and

capricious or otherwise improper); State by Comm'r of Transp. v. Malibu

Beach, Inc., 209 N.J. Super. 291, 296 (Law Div. 1986) (same). We hold that a

landowner in this setting under the LRHL must disprove the condemning

authority's showing of necessity by a preponderance of the evidence. See

Liberty Mut. Ins. Co. v. Land, 186 N.J. 163, 168-70 (2006) (generally

endorsing a preponderance standard of proof for civil litigation, unless a

higher burden is prescribed by statute or special circumstances). This

allocation of evidential burdens appropriately recognizes the legislative nature

of the decision to acquire the parcel for a redevelopment project through

eminent domain, and the general deference courts owe to such legislative




                                                                        A-4556-17T2
                                      25
decisions, cf. Vineland Construction, 395 N.J. Super. at 252, while at the same

time fairly taking into account a landowner's property rights.

      We discourage protracted court proceedings on the necessity of a taking

when there are genuine disputed issues of reasonableness and evidential

sufficiency.     We anticipate that such contested hearings, when they are

warranted at all, typically could be completed at a hearing before a judge in a

day or less, barring exceptional circumstances. Summary disposition of the

issue may also be appropriate, if the condemnor's documentary presentation

clearly manifests the necessity called for under the statute.

                                        C.

      Having outlined these overarching principles, we turn to the record in

this case.     Our review of the legal sufficiency of the Borough's claim of

necessity is de novo.       See Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995). Applying that de novo review, we

respectfully reverse the trial court's approval of the proposed acquisition ,

because the Borough has failed to put forward an adequate demonstration of

necessity for the taking.

      First, we note that the December 2017 ordinance authorizing the taking

of the subject property omits any reference to a particular need for the

acquisition. The ordinance merely states the acquisition is "necessary" for



                                                                       A-4556-17T2
                                        26
redevelopment of the redevelopment area, essentially parroting the terms of

N.J.S.A. 40A:12A-8(c).       As the Supreme Court analogously noted in

Gallenthin Realty, 191 N.J. at 373, with reference to a redevelopment

designation, the municipality must "establish a record that contains more than

a bland recitation of applicable statutory criteria and a declaration that those

criteria are met." Although we do not hold that it is vital for an ordinance

authorizing a redevelopment taking under N.J.S.A. 40A:12A-8(c) to contain a

specific articulated purpose for that acquisition, the terse nature of the

ordinance here does not assist the Borough in countering defendants' claims of

non-necessity. The ordinance notably says nothing about future parking needs.

      Second, and most importantly, the record supplied to us is bereft of any

evidence that the Borough reasonably needs defendants' property for an

identified purpose tied to a redevelopment project. The precise nature of the

redevelopment "project" relating to this parcel is murky at best. Putting that

aside, the conclusory assertion in the Borough's verified complaint stating that

the acquisition is for the "specific purpose of increasing the availability of

public parking in the Borough of Glassboro" has no evidential support

whatsoever in this record.

      The Borough points to a page of the December 2007 third amendment of

the redevelopment plan, which sets forth a few general "Design Guidelines"



                                                                        A-4556-17T2
                                      27
for parking in the redevelopment zone. None of that material describes or

estimates the amount of additional public parking that is expected to be needed

for the redevelopment plan. In fact, the third amendment states that the goal of

"shared parking" will be encouraged, and that parking for nonresidential

components of the plan will be reduced from the number of spaces otherwise

prescribed by the Borough's parking ordinances. That hardly substantiates any

parking shortage to justify the taking of defendants' parcel.

      The Borough further points to language in this section of the third

amendment, which declares that the redevelopment plan anticipates "providing

adequate parking on an area wide basis." Neither this broad proclamation, nor

any other document in the record, connects the parking goals for the plan to a

discrete project and to the neighborhood in which defendants' vacant lot is

located.

      There is no supporting planner's report, engineer's report, traffic study,

facts, or data substantiating the necessity of this acquisition. The record does

not show how the apparent recent construction of two new parking garages

with over 2,000 parking stalls, as discussed in DeSilvio's certification and

unrefuted, will be insufficient to meet the anticipated need. Nor is it shown

why parking on defendants' property will be near enough to the heart of the

redevelopment to make a material difference to address any parking shortfall.



                                                                        A-4556-17T2
                                       28
      Third, the equivocal nature of the Borough's reliance on a future need is

also problematic. The Borough's acknowledgment that it may or may not need

the parcel for future parking, and that some different purpose or need may

materialize in the future, suggests an impermissible objective of land

"stockpiling" or "land assemblage" that, as we already have noted, cannot

satisfy the statutory requirement of necessity.

                                       III.

      For these many reasons, we reverse the trial court's decision and vacate

the appointment of commissioners and the associated declaration of taking.

We do so without prejudice to the Borough's ability, if it so chooses, to attempt

a future acquisition of defendants' parcel that is reasonably supported and

substantiated by competent evidence.

      Having reached this conclusion, we add for purposes of completeness

that we reject defendants' arguments that the proposed acquisition must be

nullified on other grounds.

      In particular, we sustain the trial court's findings that defendants have

not shown bad faith by the Borough, either in allegedly exhibiting hostility to

developers who plan to rent private housing to University students, or in acting

in bad faith in the appraisal and pre-complaint negotiations. We adopt the




                                                                         A-4556-17T2
                                       29
sound findings of the trial court rejecting these claims as unsubstantiated and

unpersuasive.

      We also reject defendants' argument that the Borough is estopped, by the

court's findings in a prior unpublished zoning opinion,4 from arguing in the

present case that there is or likely will be a public parking shortage in the

Borough. The issues posed in that prior lawsuit are not the same as those

presented here. In addition, the record amassed in that case several years ago

may not fairly reflect the present factual circumstances.

      Lastly, we sustain the trial court's well-reasoned decision on remand that

rejected defendants' attempt to supplement the record with materials outside of

those originally presented on the order to show cause.

      All other contentions raised by the parties lack sufficient merit to

warrant discussion. R. 2:11-3(e)(1)(E).

      Reversed, without prejudice to a possible renewed attempt by the

Borough to acquire the property in a manner consistent with the terms of the

LRHL and this opinion.




4
  Glassboro Guardians v. Borough of Glassboro, Nos. A-1670-16 and A-1681-
16 (App. Div. Apr. 18, 2018).


                                                                       A-4556-17T2
                                       30